Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 30, 2019. Claims 1-20 are currently pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a series of steps of receiving driving resources information, comparing the driving resources and offering a surplus of driving resources. Under its broadest reasonable interpretation, the limitations as recited cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a controller,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claims are not patent eligible.
Claims 2-10 and 12-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Basak et al. US2011/0238519 (“Basak”).

Regarding claim(s) 1, 11. Basak discloses a method for distributing driving resources, the method comprising:
receiving driving and situation resource information of a host vehicle (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
comparing the received driving and situation resource information with occupant preference information to determine whether there is a deficiency of driving resources, a surplus of driving resources, or that the driving and situation resources meet the occupant preferences (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
offering a surplus resource to target vehicles if it is determined there is a surplus of driving resources; and making an offer for a resource corresponding to deficient resources of the host vehicle if it is determined there is a deficiency of driving resources (Fig. 4A-fig. 5B, para. 41, e.g. In starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its surplus (426) along with information including the vehicle's unique id, the amount of energy available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)

(para. 46, e.g. First, the vehicle that is to buy measures the amount of energy available in its storage, that is, its remaining charge (516). If (518) the amount of energy is less than a preset threshold for buying, it would proceed to start the buying process (520); if not, the process stops (522).)

Regarding claim(s) 3, 13. Basak discloses wherein the occupant preference information is that of a driver or an occupant in an autonomous vehicle, and wherein the occupant preference information comprises one or more from among a preferred route to a destination of the host vehicle, a preferred lane to be traveled on by the host vehicle, a preferred, driving configuration of the host vehicle, a preferred parking spot for the host vehicle, a required energy level of the host vehicle, and a preferred speed for the host vehicle (fig. 5a, 518, e.g. If (518) the amount of energy is less than a preset threshold for buying, it would proceed to start the buying process (520); if not, the process stops (522).)

Regarding claim(s) 4, 14. Basak discloses wherein the offering the surplus resource to the target vehicles comprises broadcasting a message including an offer to provide one or more from among a route of the host vehicle, a lane of travel of the host vehicle, parking spots available to the host vehicle, a driving configuration of the host vehicle, an energy level of the host vehicle, a speed of the host vehicle, and a price (para. 47, e.g. starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its deficit or need (526) along with information including the vehicle's unique id, the amount of energy desired or required and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential sellers (528). If there is no response, a broadcast delay is traversed (530) until one or more potential seller advertisements are broadcast (532).)

Regarding claim(s) 5, 15. Basak discloses wherein the offer comprises an auction, the method further comprising receiving bids for the offer from the target vehicles, selecting a bid from among the received bids, and transferring the offered surplus resource to a target vehicle corresponding to the selected bid from among the target vehicles (para. 48, If it accepts the offer, which in a preferred embodiment is the lowest offer from the most reliable seller (540), a registration takes place (542), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 6, 16. Basak discloses wherein the transferring the surplus resource comprises controlling the host vehicle to provide the offered surplus resource to the target vehicle corresponding to the selected bid from among the target vehicles (para. 29, e.g. Each of the vehicles 310/312/314 sends a return message to vehicle 308, at which point vehicle 308 transfers energy to a selected one of the vehicles (in this case, vehicle 314).)

Regarding claim(s) 7, 17. Basak discloses wherein the making an offer for the resource comprises determining whether the resource is being offered by analyzing communication messages from target vehicles or an infrastructure device, transmitting a bid for an offered resource if it is determined that the resource is being offered, and transmitting a bid requesting the resource if it is determined that the resource is not being offered (para. 52, e.g. The localization mechanism can also be more sophisticated. For example, a vehicle can respond when its unique identifier is transmitted by the other party. The other party could transmit the identifiers over a wireless network (similar to keyless entry mechanism). If the vehicles are not in the vicinity of each other, they can transmit their GPS coordinate to other vehicle.)

Regarding claim(s) 8, 18. Basak discloses further comprising determining if the bid for the resource is accepted, and controlling the vehicle to accept the transfer of the resource if it is determined that the bid is accepted (para. 42, e.g. If it accepts the offer, which in a preferred embodiment is the highest offer from the most reliable buyer (440), a registration takes place (442), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 9, 19. Basak discloses wherein the controlling the vehicle comprises one or more from among changing the route of the host vehicle to a route corresponding to the transferred resource, changing the lane of travel of the host vehicle to a lane corresponding to the transferred resource, moving the host vehicle to a parking spot corresponding to the transferred resource, aligning the host vehicle with target vehicles in a driving configuration corresponding to the transferred resource, recharging the host vehicle with energy corresponding to the transferred resource, and (para. 53, e.g. By way of completing the transaction, once the two drivers locate each other, the two vehicles can transfer energy using wireless mechanisms or using power cables. The buyer can pay the seller by handing cash or using mobile electronic payments. Once the agreed upon energy is transferred, the vehicles can update their records accordingly.)

Regarding claim(s) 10, 20. Basak discloses wherein the bid comprises credits allocated to the host vehicle based on one or more from among resource sharing and driving habits (para. 41, e.g. available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669